Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 10/26/2018, assigned serial 16/171,864 and titled “Vehicle Wheel Units.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 01/14/2022 have been fully considered and persuasive.  After carefully reconsidering the application and the applied prior art, the examiner has realized the application is patentably distinct from the prior art.  The prior art are not deemed strong to make the application unpatentable.
The prior art closest to the subject matter of the claimed invention is the US patent application publication No. US 2017/0274712 A1 (Salter reference) which discloses an illumination system for a vehicle.  As disclosed by Salter, the vehicle comprises one or more wheel wells associated with the wheel illumination assembly which is located near each of the wheel well on the vehicle body.  The four wheel illumination assemblies are provided to illuminate the four wheel assemblies including the four tires.  In Salter, each of the wheel illumination assemblies is located on the upper outer edge of the wheel wells and arranged to generate light illumination downward and laterally outward so as to illuminate the outer wall of the corresponding tire and the outer surface of the wheel as well as the ground surface extending laterally 
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/TUAN C TO/Primary Examiner, Art Unit 3667